CUSIP 459824-20-7 EXHIBIT The information relates to directors and persons whoare executive officers of Berjaya Lottery Management (H.K.) Limited (“Berjaya”): Name and Position with Berjaya Employer and Address Tan Sri Dato’ Seri Vincent Tan Chee Yioun Director Berjaya Lottery Management (H.K.) Limited Level 12 (East Wing) Berjaya Times Square, No. 1, Jalan Imbi, 55100 Kuala Lumpur, Malaysia Chan Kien Sing Director Berjaya Lottery Management (H.K.) Limited Level 12 (East Wing) Berjaya Times Square, No. 1, Jalan Imbi, 55100 Kuala Lumpur, Malaysia The information relates to directors and persons who are executive officers of Berjaya Sports Toto Berhad (“Berjaya Toto”): Name and Position with Berjaya Toto Employer and Address Tan Sri Dato’ Thong Yaw Hong Chairman Berjaya Sports Toto Berhad Level 12 (East Wing) Berjaya Times Square, No. 1, Jalan Imbi, 55100 Kuala Lumpur, Malaysia Dato’ Robin Tan Yeong Ching Chief Executive Officer Berjaya Sports Toto Berhad Level 12 (East Wing) Berjaya Times Square, No. 1, Jalan Imbi, 55100 Kuala Lumpur, Malaysia Rayvin Tan Yeong Sheik Director Berjaya Sports Toto Berhad Level 12 (East Wing) Berjaya Times Square, No. 1, Jalan Imbi, 55100 Kuala Lumpur, Malaysia Chan Kien Sing Director Berjaya Sports Toto Berhad Level 12 (East Wing) Berjaya Times Square, No. 1, Jalan Imbi, 55100 Kuala Lumpur, Malaysia Datuk Robert Yong Kuen Loke Director Berjaya Sports Toto Berhad Level 12 (East Wing) Berjaya Times Square, No. 1, Jalan Imbi, 55100 Kuala Lumpur, Malaysia Freddie Pang Hock Cheng Director Berjaya Sports Toto Berhad Level 12 (East Wing) Berjaya Times Square, No. 1, Jalan Imbi, 55100 Kuala Lumpur, Malaysia Seow Swee Pin Director Berjaya Sports Toto Berhad Level 12 (East Wing) Berjaya Times Square, No. 1, Jalan Imbi, 55100 Kuala Lumpur, Malaysia
